DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of provisional application No. 62/646,406, filed on Mar.
22, 2018.
Claims 1-20 are pending. 


Election/Restrictions

Applicant’s election without traverse of Group I claims 1-19 in the reply filed on 2/9/2021 is acknowledged.


Claim Objections

Claim 7 is objected to because of the following informalities:  
Claim 7 recites silica twice. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12, 14-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walpita et al. (US 5,739,193).
	Regarding claim 1: Walpita is directed to a melt processable thermoplastic composite (see col. 6 ll. 7-12 Walpita) comprising:
A thermoplastic polymer (col. 4 ll. 1-30).
A dielectric filler having a multimodal particle size distribution; wherein a peak of a first mode of the multimodal particle size distribution is at least seven times that of a peak of a second mode of the multimodal particle size distribution. Specifically, strontium titanate (SrTiO3) is used in combination with mica, wherein the particle size 
A flow modified is disclosed. Specifically, additives that are equivalent to a flow modifier are disclosed, for example other ceramic materials and reinforcing fillers (col. 5 ll. 53-65). 
	Regarding claim 2: The dielectric constant of the polymeric composition is at least about 4.0 at 1.0 GHz (col. 3 ll. 14-18) and a loss tangent (equivalent to a dielectric loss) of about 0.001 at 1.0 GHz (col. 5 ll. 1-3). 
	Regarding claims 3-4: Suitable thermoplastic polymers include polyetheretherketone (equivalent to a poly(aryl)etherketone, polysulfone, polyphenylene sulfide, polyetherimide, poly(amide imide), polyethylene, cyclic olefin, or a combination thereof (col. 4 ll. 1 -30). Polyphenylene sulfide in particular is exemplified in the working examples. 
	Regarding claim 5: The melt processable thermoplastic composite comprises 30-70 vol% ceramic filler and thermoplastic polymer (col. 6 ll. 1-12). It follows the composition can comprise 30-70 vol % thermoplastic polymer based on the total volume of the thermoplastic composite.  
Regarding claim 6: The polymer can comprise or consist of a liquid crystalline polymer (see claim 6 Walpita). 
	Regarding claim 7: The dielectric filler preferably comprises a combination of strontium titanate (SrTiO3) and mica. 
	Regarding claim 9: The dielectric filler comprises a first plurality of particles having a first average particle size and a second plurality of particles having a second average particle size, wherein the first average particle size corresponds to the peak of the first mode and the second average particle size corresponds to the peak of the second mode, and wherein the peak of the first mode of the multimodal particle size is 10-20 times that of the peak of the second mode of the multimodal particle size distribution. Specifically, strontium titanate (SrTiO3) is used in combination with mica, wherein the particle size of the strontium titanate is preferably 1-2 microns. The mica used in the working examples has an average particle size of 70 microns. Further, the present invention indicates the average particle size is equivalent to the peak of the multimodal particle size distribution.
	Regarding claim 12: The use of two different particle size fillers is equivalent to a bimodal. 
	Regarding claim 14: The melt processable thermoplastic composite comprises 30-70 vol% ceramic filler and thermoplastic polymer (col. 6 ll. 1-12). It follows the 
Regarding claim 15: The flow modifier include ceramic materials (col. 5 ll. 53-65). 
Regarding claim 16: The flow modified is present in an amount of no more than 5 vol% based on the total volume of the composite (col. 5 ll. 53-65). 
Regarding claim 18: An article is disclosed which can comprise a conductive layer (copper) disposed on at least one side of the melt processable thermoplastic composite. (col. 6 ll. 22-29). 
Regarding claim 19: An article of an antenna is disclosed (col. 6 ll. 22-26). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi et al. (JP 2005/126700). 

 	Regarding claim 1: Hisashi is directed to a melt processable composition comprising:
A thermoplastic polymer.
A dielectric filler having a multimodal particle size distribution, wherein a peak of a first mode of the multimodal particle size distribution is at least seven times that of a peak of a second mode of the multimodal particle size distribution. Specifically, the first particle size is 0.1-1.0 µm and the second particle size is t / 2 µm or less and is larger than the first particles size, wherein the thickness is 10 µm or less (p. 2). Therefore it follows a multimodal particle size of, for example, 0.1 and 1.0 is well within the scope of both Hisashi and the present invention. Therefore it evident the average particle sizes at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
The dielectric ceramic powder can comprise at least two different fillers having two different particle sizes. Hence, when at least two ceramic powders are selected, one of the two is equivalent to a flow modifier as defined by claim 15 which defines the flow 
Regarding claim 2: While Hisashi doesn’t specifically disclose the dielectric constant greater than or equal to 5 at 500 MHz to 10 GHz and a dielectric loss of less than or equal to 0.007 at 500 MHz to 10 GHz. Hisashi teaches the invention is directed to a composite having a high dielectric constant and loss (p. 1 Hisashi). Hence, selection of dielectric filler and thermoplastic polymer such that a composite has the claimed properties is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected composite having properties within the scope of the claims.
Regarding claims 3-4, 6: Suitable polymers include polyphenylene sulfide, poly(phenylene oxide. A liquid crystalline polymer is utilized in the working example (p. 4). 
Regarding claim 5: The composite comprises 20-65 vol% dielectric ceramic powder (p. 3). It follows the composite can comprise 35-80 vol% thermoplastic polymer based on the total volume of the composite. 
Regarding claim 7: Suitable dielectric fillers include titanium dioxide, barium titanate, and barium titanate (p 2 and the working examples). 
Regarding claim 9: The dielectric filler comprises a first plurality of particles having a first average particle size and a second plurality of particles having a second average particle size, wherein the first average particle size corresponds to the peak of the first mode and the second average particle size corresponds to the peak of the second mode, and wherein the peak of the first mode of the multimodal particle size is 10-20 times that of the peak of the second mode of the multimodal particle size distribution. Specifically, the first particle size is 0.1-1.0 µm and the second particle size is t / 2 µm or less and is larger than the first particles size, wherein the thickness is 10 µm or less (p. 2). Therefore it follows a multimodal particle size of 0.1 and 1.0 is well within the scope of both Hisashi and the present invention. Therefore it evident the average particle sizes at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 11: Both first and second particle can comprise titanium dioxide. 
Regarding claim 12: The multimodal particles are bimodal. 
Regarding claim 13: The first particle size is 0.1-1.0 µm and the second particle size is t / 2 µm or less and is larger than the first particles size, wherein the thickness is 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 14: The composite comprises 20-65 vol % dielectric ceramic powder (p. 3). It follows the composite can comprise 35-80 vol % thermoplastic polymer based on the total volume of the composite.
Regarding claim 15: Selection of at least two ceramic powders, one of which is equivalent to a flow modifier, is well within the skill level, and therefore obvious to one skilled in the art. 
Regarding claim 18: An article of a layer in a multilayer substrate is disclosed comprising the melt processable composition is disclosed (p. 3).


Allowable Subject Matter

Claims 8, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768